Citation Nr: 0832335	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1963 
to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDING OF FACT

The competent medical evidence of record fails to demonstrate 
a current diagnosis of post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.304, 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a June 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for PTSD.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, private medical 
records, VA examination reports, and VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

The veteran's service medical records are negative for PTSD.  
The veteran's service personnel records indicated that the 
veteran had combat service in Vietnam.  The veteran earned 
the Republic of Vietnam Campaign Medal, the National Defense 
Service Medal, the Armed Forces Expeditionary Medal, the Good 
Conduct Medal, the Marksman Rifleman Badge for the M-14, and 
the Combat Action Ribbon.

In a May 2004 PTSD questionnaire, the veteran stated that he 
was nearby when a round explosion killed and wounded 
soldiers.  He stated that he applied a tourniquet to the stub 
of a soldier's arm and held down another soldier who had 
metal sticking out of his stomach.  He stated that he saw the 
killing of many women and children and was on one of the 
largest combat operations of the war.  He stated that he had 
to place intestines on top of a wounded soldier and apply 
water so they would not become dry.  He stated that he saw a 
woman being tortured and mutilated.  He stated that he also 
saw the burning of enemy villages.

In an August 2004 lay statement, a fellow Marine stated that 
he and the veteran served in the same platoon.  The Marine 
stated that their platoon experienced constant enemy contact, 
casualties, and many explosions.  In an August 2004 lay 
statement, the veteran's wife stated that the veteran was up 
"all hours of the night" and rarely had "regular" sleep.  
She stated that he jerked, moaned, tossed, and turned while 
he slept.  She also stated that he changed the subject 
immediately when military issues were discussed and had 
"outbursts."

In an August 2004 statement, the veteran stated that he had 
several marriages by the time he was in his thirties.  He 
stated that he liked to fight because of his Vietnam duty and 
that he had an anger problem.  He stated that he was quick to 
react without thinking.  He stated that he had several jobs, 
marriages, and friendships, and that he distanced himself 
from his mother, who was his only family.  The veteran also 
stated that he lost a job for threatening to "beat up" his 
boss.

In a November 2004 VA PTSD examination, the veteran reported 
that he had been married five times and his current marriage 
was nine years in length.  He reported that he was fired from 
his job of 24 years because of threatening behavior.  He 
reported that an incident from Vietnam that bothered him the 
most was when he saw a dead woman and child.  He reported 
that this image came to him vividly in dreams.  He reported 
that he had other memories, but this was the one that 
bothered him.  The veteran reported that in the past he had 
been barred from the Veterans of Foreign Wars (VFW) post 
because of fighting.  He reported that he lived with his wife 
of nine years and that the marriage was stable.  He reported 
that he was self-employed as an insurance agent.  He reported 
that he went to the VFW post, worked in his garden, and 
worked around the house.  He reported that he belonged to the 
VFW, American Legion, Eagles, and Masons.  He reported that 
he was generally happy, although he had some moods of 
depression.  He reported that he had one or two depressive 
episodes over his lifetime which have lasted a significant 
length of time.  He reported that these depressive episodes 
occurred following a job loss and the end of a marriage.  He 
denied crying spells or suicidal thoughts.  The veteran 
reported that his last fight was two years ago.  He reported 
that his anger appeared to have started in Vietnam, continued 
until the present, and he believed it was becoming worse.  He 
reported that he became very isolated after Vietnam and did 
not see his mother for over five years.  He denied current 
anxiety.  He reported that he had two panic attacks in his 
life.  The last panic attack was in 1994.  He reported that 
he never slept well.  He reported that he slept for three or 
four hours at a time and then woke up.  He reported that he 
had repeated war-related dreams, which were becoming nightly 
occurrences.  He reported that the dreams were "sometimes 
good and sometimes bad."  He reported that they had a 
nightmarish quality at times and were frightening.  He 
reported that his appetite was good and his weight was 
stable.  The veteran denied a history of hallucinations and 
no delusional material was elicited.  He reported that he was 
able to trust people, was not hypervigilant, and did not have 
an exaggerated startle response.  He reported that in the 
prior year, he had been thinking of Vietnam almost daily and 
attributed it to increased contact with other veterans.  He 
reported that these thoughts did not seem to significantly 
bother him and that he only thought about Vietnam when 
stimulated.  He reported that he did not have flashbacks, 
fears, or phobias.  

Upon examination, the veteran was neat, clean, and 
appropriately groomed.  The veteran was oriented to time, 
place, and person.  He was logical, coherent, and not 
tangential or circumstantial.  His voice was well-modulated.  
He made good eye contact and was spontaneous, pleasant, 
cooperative, and open.  The veteran's affect matched the 
content of the discussion.  There was no tearing or increase 
in anxiety when talking about Vietnam.  There was no 
dysphasia or blocking.  There were no hallucinations, 
delusions, psychoses, organic brain syndromes, or suicidal or 
homicidal thoughts.  There was no startled reaction to 
ambient noise, no hypervigilance, and no depression or 
excessive anxiety.  Judgment was somewhat impulsive.  
Attention, concentration, recent, and remote memory was 
intact.  The global assessment of functioning score was 65, 
which reflects some mild symptoms, for example, depressed 
mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, for example, occasional 
truancy, or theft within the household, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV) at 46-47.  The 
examiner stated that the veteran showed some symptoms of 
PTSD, but did not meet all requirements for a PTSD diagnosis.  
The diagnosis was affective disorder, not otherwise 
specified, with many PTSD symptoms secondary to combat 
experience.

The Board finds that the evidence of record does not support 
a finding of service connection for PTSD.  The sole relevant 
medical evidence of record is the VA PTSD examination.  After 
the examiner reviewed the claims file, thoroughly examined 
the veteran, and obtained a detailed social and mental health 
history, the examiner provided a thorough opinion that 
notwithstanding PTSD symptoms, the requirements to establish 
a PTSD diagnosis were not present.  See DSM-IV, at 209-211.  
Therefore, there is no current PTSD diagnosis.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal is 
denied.   

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as a PTSD diagnosis has not 
been shown by the competent medical evidence of record, the 
preponderance of the evidence is against the veteran's claim 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus, 
remand is required for additional development in accordance 
with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Remand is 
required to obtain an additional VA medical examination to 
determine the etiology of any bilateral hearing loss and 
tinnitus found.  Although an October 2004 VA audiological 
examination was obtained, the examiner's opinion failed to 
address inservice and post-service occupational and 
recreational noise exposure and instead solely relied upon 
the veteran's normal hearing acuity as measured at discharge.  
See 38 C.F.R. § 3.303(d) (service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service); see also Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993) (noting that 
although hearing loss is not shown in service or at 
separation from service, service connection can still be 
established if medical evidence shows that it is actually due 
to incidents during service).  

The Board finds that remand is required regarding the claim 
of entitlement to service connection for bilateral hearing 
loss and tinnitus because the medical evidence of record is 
insufficient upon which to base an appellate decision.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions).  Accordingly, an additional VA 
audiological examination to determine the etiology of any 
bilateral hearing loss and tinnitus found is required.

Accordingly, the case is remanded for the following action:

1.	The RO must provide the veteran with an 
appropriate VA audiological examination 
to determine the etiology of any 
hearing loss or tinnitus found.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
veteran's entire claims file and this 
remand must be made available and 
reviewed by an appropriate VA examiner.  
All testing, to include an audiogram, 
must be performed.  The examiner must 
be reminded that VA law and regulation 
does not preclude service connection 
for post-service hearing loss where 
hearing was within normal limits at the 
time of separation from service.  It is 
requested that the examiner record a 
detailed history of in-service and 
post-service noise exposure.  After a 
review of the examination findings and 
the entire evidence of record, the 
examiner must render an opinion as to 
whether any current hearing loss or 
tinnitus is related to the veteran's 
period of military service, or to any 
incident therein, to include as due to 
noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss or 
tinnitus began as a result of any in-
service noise exposure.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot 
provide the above requested opinions 
without resort to speculation, it must 
be so stated.  The report prepared must 
be typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claims, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

3.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.


4.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


